Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156830-1                                                                                                 Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  JEANNE HARRISON,                                                                                  Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 156830
                                                                   COA: 331957
                                                                   Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                                               2009-027611-NH
          Defendant-Appellee,
  and
  SURGICAL ASSOCIATES OF TRAVERSE
  CITY, P.L.L.C., WILLIAM P. POTTHOFF,
  M.D., and CINDY GILLIAN, R.N.,
              Defendants,
  _________________________________________/
  JEANNE HARRISON,
           Plaintiff-Appellant,
  v                                                                SC: 156831
                                                                   COA: 332017
                                                                   Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                                               2009-027611-NH
  SURGICAL ASSOCIATES OF TRAVERSE
  CITY, P.L.L.C., WILLIAM P. POTTHOFF,
  M.D., and CINDY GILLIAN, R.N.,
              Defendants,
  and
  THOMAS R. HALL,
             Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 19, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2018
         s0620
                                                                              Clerk